DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the other ring" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the ring" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the projections" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the other ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the ring" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the other ring" in lines 6 and 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 7 and 10, as best understood, are rejected under 35 U.S.C. 102a1 as being anticipated by Kaesler et al. USP 9605709.
Claim 1, Kaesler discloses a rolling bearing (Fig. 3) comprising: an inner ring 2 and an outer ring 1 arranged concentrically about a rotation axis running in an axial direction, 5at least first and second axial bearings 7 each axially disposed between the inner and outer rings and each having at least one row of rolling elements 6n, the first and second axial bearings being spaced apart from each other in the axial direction, 
Claim 2, Kaesler discloses the radial bearing being radially offset respect to the first and second axial 15bearings (Kaesler meets this limitation, since the roller axis of radial bearing 6c is shifted or out of line in the radial direction with respect to transverse axes axial bearings 6b).  
Claim 4, Kaesler discloses one of the inner and outer rings (outer ring 1) comprising an annular groove (formed in part by projection 9) opening in a radial 20direction towards the other ring (inner ring 2) and into which a protruding nose (projection 9’) of the other ring is located.
Claim 7, Kaesler discloses the protruding nose of the other ring and the ring  (projection 9 is construed as the protruding nose of outer ring 1) each have a projection (axially extending flange portions) 5that respectively engage (construed as intermeshed) behind one another in the radial direction, the outer and inner raceways for the radial bearing being located on the projections.  
Claim 10, Kaesler discloses the first and 20second axial bearings and the radial bearing each comprising only one row of cylindrical rollers.

Allowable Subject Matter
Claim 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656